Title: From George Washington to Charles Stewart, 26 September 1781
From: Washington, George
To: Stewart, Charles,Blaine, Ephraim


                  
                     Gentn
                     Head Quarters Wmburg Septr 26th 1781
                  
                  I have recd yours of this date.  And know of no other places more eligable to draw to a point the supplies of the two Counties on the eastern shore than those mentiond.  I am happy to find the affairs in your departments were so flattering an aspect.  As for your establishing a post at Choptank its situation renders it convenient; & if you find the two mentioned not fully sufficient, I know of no other more eligable for a third.
                  Upon enquirg I find the Hide & Tallow departments are not in that state that will enable them to furnish those supplies that we have a right to expect from them.
                  You will therefore please to make such arrangements in them as may appear to you necessary.  I am with esteem Gentlemen Yours &c.
                  
                     G.W.
                  
               